Case 18-12930 Doc 56 Filed 10/15/19 Entered 10/15/19 15:27:13 Main Document Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA
         IN RE:     CARLETTE M MCLENDON                           CASE NO. 18-12930
                                                                  SECTION B
                    DEBTOR                                        CHAPTER 13
   ****************************************************
                                         CONSENT ORDER
          Considering the Motion for Relief from Stay (the “Motion”) (P-52) filed by SN Servicing

   Corporation, as servicer for U.S. Bank Trust National Association as Trustee of Chalet Series III

   Trust, proper notice having been given, a hearing have been scheduled for November 6, 2019

   and by consent of the parties, the stay is modified by the terms of this Order. As of the hearing

   date, the post-petition delinquency is itemized as follows:

   1.   8 Post-Petition Installments of $771.81 each due for
        March 19, 2019 to October 19, 2019 ……………………………………… $6,174.48

   2.   Attorney Fee …………………………………………………………..                                           500.00

   3.   Court Cost …………………………………………………………….                                             181.00

   4.   Suspense Balance ……………………………………………………..                                         685.08)

                                                        TOTAL                        $6,170.40

          IT IS ORDERED that the Debtor shall cure the post-petition delinquency of $6,170.40 by

   paying six (6) equal monthly installments of $1,028.40 directly to SN Servicing Corporation

   beginning November 19, 2019 and ending April 19, 2019. This amount is in addition to the

   regular monthly payment. If SN Servicing Corporation does not receive the additional payment

   or any part thereof within thirty (30) days of its due date, which is the nineteenth (19th) of the

   month, then said event will constitute a default of this Order, and SN Servicing Corporation shall

   provide Debtor and Debtor’s counsel with notice of default and fourteen (14) days right to cure.

   Should the default not be cured within the fourteen (14) days, the Court shall lift the stay upon
Case 18-12930 Doc 56 Filed 10/15/19 Entered 10/15/19 15:27:13 Main Document Page 2 of 2


   the presentation of an Affidavit of Default executed by a representative of SN Servicing

   Corporation.

           IT IS FURTHER ORDERED that Debtor shall pay the ongoing post-petition payments

   timely as they come due directly to SN Servicing Corporation commencing with the November

   19, 2019 payment. Should SN Servicing Corporation not receive a regular post-petition payment

   on its due date, which is the nineteenth (19th) of the month, and thirty (30) days lapse without

   receipt of the payment, then said event will constitute a default of this Order, and SN Servicing

   Corporation shall provide Debtor and Debtor’s counsel with notice of default and fourteen (14)

   days right to cure. Should the default not be cured within the fourteen (14) days, the Court shall

   lift the stay upon the presentation of an Affidavit of Default executed by a representative of SN

   Servicing Corporation.

           IT IS FURTHER ORDERED that should this case be converted to any other Chapter of

   the Bankruptcy Code, this Order shall survive conversion. This order shall survive one (1) year

   after entry of this order, or until this case is dismissed, if the dismissal occurs prior to the passage

   of the one (1) year period referenced herein.

           IT FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, October 15, 2019.

                                                           ____________________________________
                                                           Jerry A. Brown
                                                           U.S. Bankruptcy Court Judge

   Submitted by:                                      READ and AGREED:
   /s/ Cris Jackson                                   /s/ Mary Taylor
   Cris Jackson (No. 20876)                           Mary Taylor (No. 19179)
   JACKSON & McPHERSON, L.L.C.                        Attorney for Debtor
   1010 Common Street, Suite 1800                     3525 N. Causeway Blvd., Suite 719.
   New Orleans, Louisiana 70112                       Metairie, Louisiana 70002
   504-581-9444                                       504-831-7405
